DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9, 11, and 15-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
101 Analysis – Step 1
Claim(s) 1-17 are directed to a delivery system, Claim 18 is directed to a delivery method and Claim 19 is directed to a computer readable medium. Therefore, all claim(s) are directed to systems (i.e., a system or machine) and are within at least one of the four statutory categories.
101 Analysis – Step 2A, Prong I
Regarding Prong I of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite matter that falls within one of the following groups of abstract ideas: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes.
Independent Claim 1 includes limitations that recite an abstract idea (emphasized below) and will be used as the representative claim for the remainder of the 101 rejection. Claim 1 recites:
A delivery system for delivering a package to a delivery destination using a moving body, the delivery 5system comprising one or more processors, wherein 
one or more processors: 
acquire storage space information that is information concerning a state of a storage space of the delivery destination; and  
10judge whether delivery of the package to the delivery destination by the moving body is possible, based on the storage space information acquired.
The examiner submits that the foregoing bolded limitation(s) constitute a “mental process” because under its broadest reasonable interpretation, the claim covers an action that can be conducted by a user who receives and views data that has been previously obtained. For example, “judge whether delivery of the package…” in the context of this claim encompasses a mental process where a user is able to look at a spreadsheet, or other form of data output, which contains all of the information about the storage space and the package to be delivered. Based on the information and what is known about the package (dimensions, shape, weight, etc.) the user is able to mentally decide on whether or not delivery is possible without the assistance of a computer or any other type of equipment. Accordingly, the claim recites at least one abstract idea. 
101 Analysis – Step 2A, Prong II
Regarding Prong II of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract idea into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception into a particular field of use, are generally insufficient in integrating the abstract idea into a practical application.
In the present case, the additional limitations beyond the above noted abstract idea are as follows (where the underlined portions are the “additional limitations” while the bolded portions continue to represent the “abstract idea”):
A delivery system for delivering a package to a delivery destination using a moving body, the delivery 5system comprising one or more processors, wherein 
one or more processors: 
acquire storage space information that is information concerning a state of a storage space of the delivery destination; and  
10judge whether delivery of the package to the delivery destination by the moving body is possible, based on the storage space information acquired.
For the following reason(s), the examiner submits that the above identified additional limitations do not integrate the above‐noted abstract idea into a practical application. Regarding the “…using a moving body…” limitation, the examiner submits that this limitation does not have patentable weight as the moving body is not alluded to in the body of Claim 1. Regarding the “one or more processors:” limitation, the examiner submits that this limitation amounts to generic computer components configured to perform generic functions. Regarding the “acquire storage space information…” limitation, the examiner submits that this limitation amounts to pre-solution activity of mere data gathering and does not amount to anything significantly more. 
Thus, taken alone, the additional elements do not integrate the abstract idea into practical application. Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) add nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (MPEP § 2106.05). Accordingly, the additional limitation(s) do/does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
101 Analysis – Step 2B
Regarding Step 2B of the Revised Guidance, independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. Hence, the claim is not patent eligible.

Regarding Claim 2,
The delivery system according to claim 1, wherein 
15the storage space information includes information concerning a size of the storage space, and 
the one or more processors judge whether delivery of the package to the storage space by the moving body is possible, based on a size of the storage space and the size 20of the package.
Regarding the “…judge whether delivery…” limitation, the examiner submits that the forgoing bolded limitation(s) constitute a “mental process” because under its broadest reasonable interpretation, the claim covers an action where the user receives data about the storage space and the package and is able to mentally compare them and determine whether or not the package will fit in the storage space.
Regarding the “…storage space information…” limitation, the examiner submits that this limitation does not integrate into a practical application and merely serves to narrow down the storage space information described in independent Claim 1 which does not remove the limitations from the realm of mere data gathering.
Thus, taken alone, the additional elements do not integrate the abstract idea into practical application. Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) add nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (MPEP § 2106.05). Accordingly, the additional limitation(s) do/does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 	
Regarding Step 2B of the Revised Guidance, dependent claim 2 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. Hence, the claim is not patent eligible.

Regarding Claim 3,
The delivery system according to claim 2, wherein 
the one or more processors judge whether delivery of the package to the storage space by the moving body is 25possible, based on the size of a floor surface of the storage space and the size of a bottom surface of the package.
Regarding the “…judge whether delivery…” limitation, the examiner submits that the forgoing bolded limitation(s) constitute a “mental process” because under its broadest reasonable interpretation, the claim covers an action where the user receives data about the storage space and the package and is able to mentally compare them and determine whether or not the package will fit on the floor surface of the storage space.
The examiner additionally submits that no additional limitations are claimed and therefore do not integrate the above noted abstract idea into a practical application.
Thus, taken alone, the additional elements do not integrate the abstract idea into practical application. Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) add nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (MPEP § 2106.05). Accordingly, the additional limitation(s) do/does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 	
Regarding Step 2B of the Revised Guidance, dependent claim 3 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. Hence, the claim is not patent eligible.

Regarding Claim 4,
The delivery system according to claim 1, wherein 
the storage space information includes information concerning waterproofing measures for the storage space, and  
5the one or more processors judge whether delivery of the package to the storage space by the moving body is possible, further based on whether the waterproofing measures are implemented for the storage space.
Regarding the “…judge whether delivery…” limitation, the examiner submits that the forgoing bolded limitation(s) constitute a “mental process” because under its broadest reasonable interpretation, the claim covers an action where the user receives data about the storage space and the package and is able to mentally compare them and determine whether or not the package or the storage space adheres to some predetermined level of waterproofing.
Regarding the “…storage space information…” limitation, the examiner submits that this limitation does not integrate into a practical application and merely serves to narrow down the storage space information described in independent Claim 1 which does not remove the limitations from the realm of mere data gathering.
Thus, taken alone, the additional elements do not integrate the abstract idea into practical application. Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) add nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (MPEP § 2106.05). Accordingly, the additional limitation(s) do/does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 	
Regarding Step 2B of the Revised Guidance, dependent claim 4 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. Hence, the claim is not patent eligible.

Regarding Claim 5,
The delivery system according to claim 1, wherein 
the storage space information includes information concerning dirtiness of the storage space, and 
the one or more processors judge whether delivery of the package to the storage space by the moving body is 15possible, based on the dirtiness of the storage space.
Regarding the “…judge whether delivery…” limitation, the examiner submits that the forgoing bolded limitation(s) constitute a “mental process” because under its broadest reasonable interpretation, the claim covers an action where the user receives data about the storage space and the package and is able to mentally compare them and determine whether or not the storage space adheres to some predetermined level of cleanliness.
Regarding the “…storage space information…” limitation, the examiner submits that this limitation does not integrate into a practical application and merely serves to narrow down the storage space information described in independent Claim 1 which does not remove the limitations from the realm of mere data gathering.
Thus, taken alone, the additional elements do not integrate the abstract idea into practical application. Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) add nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (MPEP § 2106.05). Accordingly, the additional limitation(s) do/does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 	
Regarding Step 2B of the Revised Guidance, dependent claim 5 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. Hence, the claim is not patent eligible.

Regarding Claim 6,
The delivery system according to claim 1, wherein 
the storage space information includes information concerning a degree of clutter in the storage space, and 
the one or more processors judge whether delivery of the package to the storage space by the moving body is possible, based on the degree of clutter in the storage space.
Regarding the “…judge whether delivery…” limitation, the examiner submits that the forgoing bolded limitation(s) constitute a “mental process” because under its broadest reasonable interpretation, the claim covers an action where the user receives data about the storage space and the package and is able to mentally compare them and determine whether or not the storage space has an acceptable amount of clutter that would not hinder the delivery.
Regarding the “…storage space information…” limitation, the examiner submits that this limitation does not integrate into a practical application and merely serves to narrow down the storage space information described in independent Claim 1 which does not remove the limitations from the realm of mere data gathering.
Thus, taken alone, the additional elements do not integrate the abstract idea into practical application. Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) add nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (MPEP § 2106.05). Accordingly, the additional limitation(s) do/does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 	
Regarding Step 2B of the Revised Guidance, dependent claim 6 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. Hence, the claim is not patent eligible.

Regarding Claim 7 
The delivery system according to claim 1, wherein 
the storage space information includes information concerning flatness of the storage space, and 
the one or more processors judge whether delivery of the package to the storage space by the moving body is possible, based on the flatness of the storage space.
Regarding the “…judge whether delivery…” limitation, the examiner submits that the forgoing bolded limitation(s) constitute a “mental process” because under its broadest reasonable interpretation, the claim covers an action where the user receives data about the storage space and the package and is able to mentally compare them and determine whether or not the storage space is sufficiently flat enough to safely deposit the package.
Regarding the “…storage space information…” limitation, the examiner submits that this limitation does not integrate into a practical application and merely serves to narrow down the storage space information described in independent Claim 1 which does not remove the limitations from the realm of mere data gathering.
Thus, taken alone, the additional elements do not integrate the abstract idea into practical application. Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) add nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (MPEP § 2106.05). Accordingly, the additional limitation(s) do/does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 	
Regarding Step 2B of the Revised Guidance, dependent claim 7 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. Hence, the claim is not patent eligible.

Regarding Claim 8,
The delivery system according to claim 1, wherein 
the one or more processors judge whether delivery of the package to the storage space by the moving body is possible, based on a height of the package and a height of the storage space.
Regarding the “…judge whether delivery…” limitation, the examiner submits that the forgoing bolded limitation(s) constitute a “mental process” because under its broadest reasonable interpretation, the claim covers an action where the user receives data about the storage space and the package and is able to mentally compare them and determine whether or not the package will fit in the storage space based on the height.
The examiner additionally submits that no additional limitations are claimed and therefore do not integrate the above noted abstract idea into a practical application.
Thus, taken alone, the additional elements do not integrate the abstract idea into practical application. Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) add nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (MPEP § 2106.05). Accordingly, the additional limitation(s) do/does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 	
Regarding Step 2B of the Revised Guidance, dependent claim 8 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. Hence, the claim is not patent eligible.

Regarding Claim 9,
The delivery system according to claim 1, wherein 
the storage space information is acquired by an external environment sensor included in the moving body.
Regarding the “…external environment sensor…” limitation, the examiner submits that the environment sensors is a generic computer component that is configured to do a generic function and not significantly more. The information acquired by the sensor does not integrate into a practical application and merely serves to narrow down the storage space information described in independent Claim 1 which does not remove the limitations from the realm of mere data gathering.
Thus, taken alone, the additional elements do not integrate the abstract idea into practical application. Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) add nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (MPEP § 2106.05). Accordingly, the additional limitation(s) do/does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 	
Regarding Step 2B of the Revised Guidance, dependent claim 9 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. Hence, the claim is not patent eligible.

Regarding Claim 11,
The delivery system according to claim 1, wherein 
the storage space information is acquired by a storage portion sensor.
Regarding the “…storage portion sensor.” limitation, the examiner submits that the environment sensors is a generic computer component that is configured to do a generic function and not significantly more. The information acquired by the sensor does not integrate into a practical application and merely serves to narrow down the storage space information described in independent Claim 1 which does not remove the limitations from the realm of mere data gathering.
Thus, taken alone, the additional elements do not integrate the abstract idea into practical application. Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) add nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (MPEP § 2106.05). Accordingly, the additional limitation(s) do/does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 	
Regarding Step 2B of the Revised Guidance, dependent claim 11 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. Hence, the claim is not patent eligible.

Regarding Claim 15,
The delivery system according to claim 1, wherein 
the storage space is a trunk of a vehicle.
Regarding the “…storage space...” limitation, the examiner submits that the limitation merely serves to narrow the storage space of independent claim 1 and not significantly more. The limitation does not integrate and does not remove the limitations from the realm of mere data gathering.
Thus, taken alone, the additional elements do not integrate the abstract idea into practical application. Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) add nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (MPEP § 2106.05). Accordingly, the additional limitation(s) do/does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 	
Regarding Step 2B of the Revised Guidance, dependent claim 15 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. Hence, the claim is not patent eligible.

Regarding Claim 16,
The delivery system according to claim 1, wherein 
the storage space is inside a compartment of a vehicle.
Regarding the “…storage space...” limitation, the examiner submits that the limitation merely serves to narrow the storage space of independent claim 1 and not significantly more. The limitation does not integrate and does not remove the limitations from the realm of mere data gathering.
Thus, taken alone, the additional elements do not integrate the abstract idea into practical application. Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) add nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (MPEP § 2106.05). Accordingly, the additional limitation(s) do/does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 	
Regarding Step 2B of the Revised Guidance, dependent claim 16 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. Hence, the claim is not patent eligible.

Regarding Claim 17,
The delivery system according to claim 1, wherein 
the moving body is an autonomous flying body.
Regarding the “…moving body...” limitation, the examiner submits that the limitation merely serves to narrow the moving body of independent claim 1 and not significantly more. The limitation does not integrate and does not remove the limitations from the realm of mere data gathering.
Thus, taken alone, the additional elements do not integrate the abstract idea into practical application. Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) add nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (MPEP § 2106.05). Accordingly, the additional limitation(s) do/does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 	
Regarding Step 2B of the Revised Guidance, dependent claim 17 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. Hence, the claim is not patent eligible.

Regarding Claim 18: the claim(s) recites analogous limitations to claim(s) 1, above and is therefore rejected on the same premise.
Regarding Claim 19: the claim(s) recites analogous limitations to claim(s) 1, above and is therefore rejected on the same premise.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.




Claim(s) 1-3, 6, 9, 11, and 17-19 is/are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Lection et al. (US 20180101817; hereinafter Lection).
Regarding Claim 1,
Lection teaches
	A delivery system for delivering a package to a delivery destination using a moving body, the delivery 5system comprising (Lection: Abstract)
	one or more processors, wherein one or more processors: (Lection: Paragraph [0021])
	acquire storage space information that is information concerning a state of a storage space of the delivery destination; and (Lection: Paragraph [0017]; The delivery area consists of the storage space of the delivery destination.)
	10judge whether delivery of the package to the delivery destination by the moving body is possible, based on the storage space information acquired. (Lection: Paragraph [0017]; The scout drones go ahead of the delivery drone and check the area of interest to see if delivery to the delivery point is possible.)

Regarding Claim 2,
Lection teaches
	The delivery system according to claim 1, wherein (Lection: Abstract)
	15the storage space information includes information concerning a size of the storage space, and (Lection: Paragraph [0018])
	the one or more processors judge whether delivery of the package to the storage space by the moving body is possible, based on a size of the storage space and the size 20of the package. (Lection: Paragraph [0017]-[0018], [0068])

Regarding Claim 3,
Lection teaches
	The delivery system according to claim 2, wherein 
	the one or more processors judge whether delivery of the package to the storage space by the moving body is 25possible, based on the size of a floor surface of the storage space and the size of a bottom surface of the package. (Lection: Paragraph [0017]-[0018], [0068])

Regarding Claim 6,
Lection teaches
	The delivery system according to claim 1, wherein 
	the storage space information includes information concerning a degree of clutter in the storage space, and (Lection: Paragraph [0072]-[0074]; The scout drones scan the delivery area and make a determination on whether or not the area is suitable based on the objects present. If there is a large obstruction or multiple smaller obstructions the delivery may be canceled, however if the obstruction is small or deemed inconsequential the delivery may proceed as normal.)
	20the one or more processors judge whether delivery of the package to the storage space by the moving body is possible, based on the degree of clutter in the storage space. (Lection: Paragraph [0072]-[0074]; The scout drones scan the delivery area and make a determination on whether or not the area is suitable based on the objects present. If there is a large obstruction or multiple smaller obstructions the delivery may be canceled, however if the obstruction is small or deemed inconsequential the delivery may proceed as normal.) 

Regarding Claim 9,
Lection teaches
	The delivery system according to claim 1, wherein 
	the storage space information is acquired by an external environment sensor included in the moving body. (Lection: Paragraph [0021], [0072]) 

Regarding Claim 11,
Lection teaches
	The delivery system according to claim 1, wherein 
	the storage space information is acquired by a storage portion sensor. (Lection: Paragraph [0021]; The storage portion sensors are located on the scout drones.)

Regarding Claim 17,
	The delivery system according to claim 1, wherein 
	the moving body is an autonomous flying body. (Lection: Paragraph [0017])

Regarding Claim 18, the claim is analogous to Claim 1 limitations and is therefore rejected under the same premise as Claim 1.

Regarding Claim 19, the claim is analogous to Claim 1 limitations and is therefore rejected under the same premise as Claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lection, in view of Bar-Zeev et al. (US 10997544; hereinafter Bar-Zeev).
Regarding Claim 4,
Lection teaches
The delivery system according to claim 1, wherein 
Lection does not teach
	the storage space information includes information concerning waterproofing measures for the storage space, and 
	5the one or more processors judge whether delivery of the package to the storage space by the moving body is possible, further based on whether the waterproofing measures are implemented for the storage space.
However in the same field of endeavor, Bar-Zeev teaches
	the storage space information includes information concerning waterproofing measures for the storage space, and (Bar-Zeev: Column 2, Line 32-44, Column 13, Line 32-36; The weatherproofing of the DLI includes rain proofing which means that the DLI is waterproof to some degree.) 
	5the one or more processors judge whether delivery of the package to the storage space by the moving body is possible, further based on whether the waterproofing measures are implemented for the storage space. (Bar-Zeev: Column 2, Line 32-44, Column 13, Line 32-36; The weatherproofing of the DLI includes rain proofing which means that the DLI is waterproof to some degree.) 
It would be obvious for one with ordinary skill in the art before the effective filling date of the claimed invention to modify the delivery system of Lection with the judgement based on the waterproofing measures of the storage space of Bar-Zeev for the benefit of improving the accuracy and safety of item delivery using a UAV. (Bar-Zeev: Column 2, Line 62)

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lection, in view of Boyd et al. (US 10388172; hereinafter Boyd).
Regarding Claim 5,
Lection teaches
The delivery system according to claim 1, wherein 
Lection does not teach
	the storage space information includes information concerning dirtiness of the storage space, and 
	the one or more processors judge whether delivery of the package to the storage space by the moving body is 15possible, based on the dirtiness of the storage space.
However in the same field of endeavor, Boyd teaches
	the storage space information includes information concerning dirtiness of the storage space, and (Boyd: Column 6, Line 7-23; The landing zone would be the storage space for the delivery and the system is prohibited from landing anywhere it deems too muddy (i.e. dirty))
	the one or more processors judge whether delivery of the package to the storage space by the moving body is 15possible, based on the dirtiness of the storage space. (Boyd: Column 5, Line 61 – Column 6, Line 10; The landing zone would be the storage space for the delivery and the system is prohibited from landing anywhere it deems too muddy (i.e. dirty))
It would be obvious for one with ordinary skill in the art before the effective filling date of the claimed invention to modify the delivery system of Lection with the judgment based on the dirtiness of the storage space of Boyd for the benefit of creating a safe and unobstructed landing zone to deliver the item. (Boyd: Abstract)

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lection, in view of Willison (US 9701408).
Regarding Claim 7,
Lection teaches
	The delivery system according to claim 1, wherein 
Lection does not teach
	the storage space information includes information concerning flatness of the storage space, and 
	- 65 -the one or more processors judge whether delivery of the package to the storage space by the moving body is possible, based on the flatness of the storage space. 
However in the same field of endeavor, Willison teaches
	the storage space information includes information concerning flatness of the storage space, and (Willison: Column 17, Line 55 – Column 18, Line 2)
	- 65 -the one or more processors judge whether delivery of the package to the storage space by the moving body is possible, based on the flatness of the storage space. (Willison: Column 18, Line 32-40; The landable spots determined by the delivery location module would be the spots where delivery is possible.)
It would be obvious for one with ordinary skill in the art before the effective filling date of the claimed invention to modify the delivery system of Lection with the judgement based on the flatness of the storage space of Willison for the benefit of assuring that the unmanned aerial vehicles will be able to land safely and efficiently. (Willison: Column 2, Line 37-38)

Claim 8, 10, and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lection, in view of Winkle et al. (US 20180174099; hereinafter Winkle).
Regarding Claim 8,
Lection teaches
	The delivery system according to claim 1, wherein 
Lection does not teach
	the one or more processors judge whether delivery of the package to the storage space by the moving body is possible, based on a height of the package and a height of the storage space. 
However in the same field of endeavor, Winkle teaches
	the one or more processors judge whether delivery of the package to the storage space by the moving body is possible, based on a height of the package and a height of the storage space. (Winkle: Paragraph [0024]; The vehicle analyzes the package’s dimensions relative to the dimensions of the storage space (including the height of both) to see whether or not the package will fit within the storage space.)  
It would be obvious for one with ordinary skill in the art before the effective filling date of the claimed invention to modify the delivery system of Lection with the judgment based on the height of the storage space and the package of Winkle for the benefit of a development of satisfactory operation of unmanned delivery vehicles. (Winkle: Paragraph [0003])

Regarding Claim 10,
Lection, in view of Winkle, teaches
	The delivery system according to claim 9, 
	wherein the one or more processors further request opening of a door provided to the storage space, wherein (Winkle: Paragraph [0025])
	the external environment sensor observes an inside of the storage space for which the door is open.  (Winkle: Paragraph [0026])
	The motivation to combine Lection and Winkle is the same as stated for Claim 8 above.

Regarding Claim 12,
Lection, in view of Winkle, teaches
	The delivery system according to claim 1, 
	wherein the one or more processors further provide, when it is judged that delivery of the package to the - 66 -storage space is impossible, notification indicating that delivery of the package to the storage space is impossible, wherein (Lection: Paragraph [0017], [0021])
	when a response indicating that organization of the 5inside of the storage space is possible has been received from a notification destination, after receiving notification indicating that the organization of the inside of the storage space has been completed, the one or more processors perform observation of the inside of the storage 10space. (Winkle: Paragraph [0027]-[0029])
	The motivation to combine Lection and Winkle is the same as stated for Claim 8 above.

Regarding Claim 13,
Lection, in view of Winkle, teaches
	The delivery system according to claim 12, wherein 
	in a case where the response indicating that organization of the inside of the storage space is possible 15has been received from the notification destination, if the notification indicating completion of the organization of the inside of the storage space is not received within a prescribed time or if the response indicating that organization of the inside of the storage space is possible 20is not received from the notification destination, the one or more processors request closing of the door provided to the storage space. (Winkle: Paragraph [0034]; The locker is able to scan the interior of the storage space and notify a UAV that is delivering a package that delivery is impossible due to the locker being too full. The locker then remains closed or closes its doors if they were opened previously. By receiving a notification that the organization is not possible, the UAV confirms that it will not be receiving a notification that it is possible.)
	The motivation to combine Lection and Winkle is the same as stated for Claim 8 above.

Regarding Claim 14,
Lection, in view of Winkle, teaches
	The delivery system according to claim 12, wherein 
	25when it is judged that delivery of the package to the storage space is impossible, the one or more processors provide the notification indicating that delivery of the - 67 -package to the storage space is impossible and also provides notification indicating a reason why delivery of the package to the storage space is impossible. (Lection: Paragraph [0017], [0021])

Claim 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lection, in view of Ur (US 20200286034).
Regarding Claim 15,
Lection teaches
	The delivery system according to claim 1, wherein 
Lection does not teach
	the storage space is a trunk of a vehicle. 
However in the same field of endeavor, Ur teaches
	the storage space is a trunk of a vehicle. (Ur: Paragraph [0163]-[0164], FIG. 1D, 5A, 5C and 6A)*
It would be obvious for one with ordinary skill in the art before the effective filling date of the claimed invention to modify the delivery system of Lection with the storage space being the trunk of a vehicle of Ur for the benefit of eliminating both wait times and the cost of human labor. (Ur: Paragraph [0004])

Regarding Claim 16,
Lection, in view of Ur, teaches
	The delivery system according to claim 1, 
	wherein the storage space is inside a compartment of a vehicle. (Ur: Paragraph [0163], FIG. 1D, 5A-6B) 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULO ROBERTO GONZALEZ LEITE whose telephone number is (571)272-5877. The examiner can normally be reached Mon-Fri: 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571-270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.R.L./Examiner, Art Unit 3663                                                                                                                                                                                                        

/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668